COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-341-CV
  
  
KARNATION 
SERRANO                                                          APPELLANT
  
V.
  
PATRICK 
STANTON                                                                  APPELLEE
  
  
----------
 
FROM 
THE 158TH DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        Karnation 
Serrano is attempting to appeal the trial court’s order granting Patrick 
Stanton summary judgment on appellant’s claims. No motion for new trial was 
filed; therefore, appellant’s notice of appeal was due on September 7, 2004, 
but was not filed until October 7, 2004. See Tex. R. App. P. 26.1.
        On 
November 4 and 17, 2004 we notified appellant, in accordance with TEX. R. APP. 
P. 42.3, that this court may not have jurisdiction over this appeal because it 
appears the notice of appeal was not timely filed. We stated that the appeal 
would be dismissed for want of jurisdiction unless appellant or any party 
desiring to continue the appeal filed with the court within ten days a response 
showing grounds for continuing the appeal. We have not received a response 
stating sufficient grounds for continuing the appeal. Accordingly, we dismiss 
the appeal for want of jurisdiction. See TEX. 
R. APP. P. 42.3(a), 43.2(f).
        Appellant 
shall pay all costs of appeal, for which let execution issue.
  
  
                                                                  PER 
CURIAM
 
  
  
PANEL 
D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: 
December 23, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.